In the

        United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 13-1877
ANTHONY RODRIGUEZ,
                                                 Petitioner-Appellant,

                                   v.

GREG GOSSETT, Warden,
                                                Respondent-Appellee.
                       ____________________

           Appeal from the United States District Court for the
                        Southern District of Illinois
         No 3:10-cv-00077-DRH-SCW — David R. Herndon, Judge.
                       ____________________

  ARGUED FEBRUARY 9, 2015 — DECIDED NOVEMBER 23, 2016
                       ____________________

   Before ROVNER and SYKES, Circuit Judges, and WOOD,
District Judge.*

    WOOD, District Judge. Anthony Rodriguez was convicted
of two counts of predatory criminal sexual assault of a child
following a jury trial in the State of Illinois in 1997. Rodriguez

    *Hon. Andrea R. Wood of the Northern District of Illinois sitting by
designation.
2                                                    No. 13-1877

has petitioned for a writ of habeas corpus, contending that he
was deprived of effective assistance of counsel under the
standard set forth in Strickland v. Washington, 466 U.S. 668, 104
S. Ct. 2052, 80 L. Ed. 2d 674 (1984), and now appeals the
district court’s denial of his petition. Because we conclude
that the Illinois Appellate Court did not unreasonably apply
the Strickland standard, we affirm the district court’s denial of
Rodriguez’s habeas petition.
                                I.
    In late 1997, following a jury trial in the Circuit Court of
Randolph County, Illinois, Rodriguez was convicted of two
counts of predatory criminal sexual assault of a child and sen-
tenced to 60 years in prison. The charges stemmed from an
allegation by K.O., an 11-year-old girl, that Rodriguez had
sexually assaulted her on two occasions. At the time of the
incidents, K.O. and her mother, D.O., lived with Rodriguez in
a home in Chester, Illinois.
    At the trial, K.O. testified that D.O. left her in Rodriguez’s
care from early on Friday, May 9, 1997 until Monday, May 12,
1997 while D.O. attended a wedding in Chicago. K.O. further
testified that, on the evening of May 9, she went to sleep in
D.O.’s bed. She later woke up to find that Rodriguez had got-
ten into bed with her. Rodriguez then anally penetrated K.O.
with his penis. Afterwards, Rodriguez got out of bed and K.O.
felt a liquid substance by her underwear. The next evening,
May 10, K.O. slept in her own bed. According to K.O., Rodri-
guez once again got into bed with her, pulled down the bed
covers and K.O.’s underwear, and anally penetrated her with
his penis. As before, K.O. felt a liquid substance. When D.O.
returned home on May 12, K.O. did not immediately tell her
No. 13-1877                                                        3

what had happened. Instead, K.O. waited about five days be-
cause Rodriguez “was always by [her]” and she never had a
chance to be alone with D.O. K.O. testified that she was afraid
of Rodriguez. Eventually, however, when K.O. was at the
store where D.O. worked, K.O. told D.O. what had happened
while D.O. was away.
    D.O. also testified at trial. She testified that she left K.O. in
Rodriguez’s care early on the morning of Friday, May 9, and
that she returned on Monday, May 12. On the night of May
11, while she was away, D.O. spoke to Rodriguez and asked
him what he was doing. Rodriguez responded that he had
been “up all night doing laundry.” According to D.O., how-
ever, they had both done laundry before she left and they usu-
ally did laundry only once or twice per week. D.O. further
testified that on May 20, 1997, K.O. told her what Rodriguez
had done over the May 9 weekend. Like K.O., D.O. testified
that K.O. had not had any opportunity to tell D.O. about the
assaults before May 20 because Rodriguez “was always
around.” After K.O. told D.O. about the assaults on May 20,
D.O. contacted the police and took K.O. to the hospital. She
also testified that K.O. had attempted suicide in 1993 or 1994
because she was “broke apart” when D.O.’s fiancé was sent to
prison.
    The State also presented testimony from Jim Nesler, an in-
vestigator with the Illinois Department of Children and Fam-
ily Services. Nesler testified that he interviewed K.O. on May
21, 1997 and that K.O. recounted to him the same two alleged
incidents of abuse about which she testified at trial. Nessler
further testified that he conducted an interview with Rodri-
guez on May 21, 1997, at which time Rodriguez acknowl-
4                                                   No. 13-1877

edged that he looked after K.O. during the weekend in ques-
tion but denied that he had any inappropriate contact with
her.
    The State’s final witness was Dr. Deanna St. Germain, a
physician trained in the medical examination of children al-
leged to have been sexually abused. Dr. St. Germain exam-
ined K.O. on July 23, 1997. She observed several injuries to
K.O.’s rectal area that, as she explained at trial, are not typi-
cally found on children who have not been abused. Based on
the types of injuries she observed, Dr. St. Germain opined that
K.O. “suffered some type of an abnormal penetrating injury
to her anus.” On cross-examination, Dr. St. Germain testified
that K.O. had a history of having been sexually abused
around the age of two, but she “was not aware of what the
sexual abuse was.” Dr. St. Germain admitted that, assuming
there was anal penetration at some point prior to the alleged
sexual abuse on May 9 or 10, 1997, she would not be able to
separate injuries sustained on those dates from the previous
sexual abuse. Dr. St. Germain further explained, “[w]hen I do
my examination, I am going to make an opinion of the physi-
cal findings and not of who did it when.” After Dr. St. Ger-
main finished her testimony, the State rested its case.
   Rodriguez testified in his own defense and denied having
sexually assaulted K.O. In addition, Rodriguez testified that
he had personally observed K.O. tell lies in the past. Rodri-
guez also called as a defense witness Timothy James Loch-
head, an administrative assistant in charge of discipline at
K.O.’s grade school. Lochhead testified that, “like other chil-
dren, [K.O.] has fabricated things from time to time, such as
she didn’t want to take a test or she didn’t want to do this or
that. Maybe her arm hurt or she had a stomach ache or was
No. 13-1877                                                  5

tired, those types of things.” On cross-examination, Lochhead
conceded that “[i]t is not unusual” for children to engage in
such fabrications, but he believed that K.O. “was quite fre-
quent with her fabrications.”
   Finally, after the defense rested, the State introduced into
evidence a certified copy of Rodriguez’s prior conviction for
theft. The jury was instructed that the prior conviction could
be considered only for purposes of impeaching Rodriguez’s
veracity when testifying and not as proof of guilt.
    Central to the present appeal, but not presented by either
side during the trial, are two reports from the Illinois State
Police’s Division of Forensic Services analyzing four semen
stains on a blanket from K.O.’s bed and comparing them to
blood standards taken from Rodriguez and K.O. The first re-
port concluded that no comparisons were possible due to the
limited amounts of DNA found in the samples. The second
report was issued on October 28, 1997, one day before Rodri-
guez’s trial began. That report analyzed 12 samples taken
from the four semen stains and concluded that eleven of the
samples could not have come from Rodriguez, several re-
flected that they came from K.O. and several others were from
a third, unknown donor. Neither Rodriguez nor K.O. could
be excluded as having contributed to the mixture of DNA pro-
files detected in the twelfth sample; however, the report notes
that this sample could have come from “approximately 1 in 2
Caucasians, 1 in 4 Blacks, and 1 in 2 Hispanics … .” Addition-
ally, an unidentified profile was present in this mixture.
    The sperm samples came up at trial for the first time dur-
ing closing arguments. Approximately halfway through the
State’s closing argument, the prosecutor referenced D.O.’s
testimony that, during a phone call with Rodriguez on May
6                                                      No. 13-1877

11, he told her that he had been up all night doing laundry.
The prosecutor then asked rhetorically: “Why would you
wash clothes on a Sunday like that if you had washed them
all night [sic]? It is a good reason [sic] to get rid of the evidence
that way.”
   After the prosecutor concluded his closing argument and
before defense counsel began his closing argument, the fol-
lowing exchange occurred in the presence of the jury:
           DEFENSE COUNSEL: Your Honor, one
       thing, and I am sure the [sic] counsel did not do
       this intentionally, but I would strongly object to
       his argument about washing the clothes, getting
       rid of the evidence. There was no evidence
       whatsoever as to the reason for washing those
       clothes and getting rid of evidence. In fact,
       counsel knows that there was sperm on various
       items that was not presented.
          PROSCUTOR: Objection, Your Honor. [De-
       fense counsel] is testifying.
          DEFENSE COUNSEL: Your Honor, he
       opened the door.
         THE COURT: If you want to make an argu-
       ment, make it to the jury.
           DEFENSE COUNSEL: That — you know, I
       —
          THE COURT: I already informed the jury
       that anything said by either attorney in final ar-
       gument [that] is not based on the evidence or
No. 13-1877                                                    7

       the testimony, you are to disregard. With that
       said, go ahead, [defense counsel].
   Defense counsel then delivered his closing argument, in
which he made no further mention of the sperm samples,
DNA reports, or prosecutor’s argument about Rodriguez
staying up all night to do laundry.
    The trial judge repeatedly instructed the jury that they
were to consider only the evidence presented at trial and dis-
regard any attorney comments during opening statements or
closing arguments that were not based on that evidence. Be-
fore opening statements, the trial judge further explained to
the jury that “opening statement is not evidence,” and that
“[t]he evidence will be the testimony you hear from the wit-
ness stand and any exhibits that are admitted into evidence.”
The trial judge returned to the subject before closing argu-
ments, this time specifically instructing the jury that:
          Final argument is not evidence. You have
       heard the evidence, the testimony from the wit-
       nesses and the exhibits that are admitted into
       evidence. You are not to consider any statement
       made by either attorney that is not backed up by
       the evidence you heard here in the courtroom.
    As noted above, the trial judge reminded the jury of this
instruction after defense counsel mentioned the sperm evi-
dence. And again, during jury instructions, the court re-
minded the jury, “[i]t [was] [their] duty to determine the facts,
and to determine them only from the evidence in this case,”
and that “[t]he evidence which [they] should consider con-
sists only of the testimony of the witnesses and the exhibits
which the Court has received.” The judge then delivered the
8                                                    No. 13-1877

standard pattern instruction on opening statements and clos-
ing argument, which reads as follows:
           Opening statements are made by the attor-
       neys to acquaint you with the facts they expect
       to prove. Closing arguments are made by the at-
       torneys to discuss the facts and circumstances in
       the case and should be confined to the evidence
       and to reasonable inferences to be drawn from
       the evidence. Neither opening statement nor
       closing arguments are evidence, and any state-
       ment or argument made by the attorneys which
       is not based on the evidence should be disre-
       garded.
    The jury reached its verdict quickly: it retired to deliberate
at 3:07 p.m. and at 3:55 p.m. returned a verdict finding Rodri-
guez guilty of two counts of predatory criminal sexual assault
of a child. The trial judge subsequently sentenced Rodriguez
to serve consecutive prison terms of 40 years and 20 years.
                               II.
    On direct appeal, Rodriguez argued, among other things,
that he was denied effective assistance of counsel due to his
trial counsel “mistakenly divulging highly damaging infor-
mation”—specifically, the comment about evidence of sperm
being found on “various items”—that the jury otherwise
would not have heard.
    The Illinois Appellate Court evaluated Rodriguez’s inef-
fective assistance of counsel claim under Strickland. The ap-
pellate court first found that counsel’s impetuous comment
regarding the sperm samples amounted to deficient perfor-
No. 13-1877                                                           9

mance, because “without explanation it permit[ted] an infer-
ence that more physical evidence supporting [Rodriguez’s]
guilt exist[ed]” than what the jury heard. The appellate court
nevertheless denied relief, concluding that Rodriguez had not
been prejudiced because there was no reasonable probability
that the result of his trial would have been different absent the
comment. According to the appellate court, “the evidence of
[Rodriguez’s] guilt was not close,” as K.O.’s testimony re-
garding the sexual assault was “corroborat[ed]” and “bol-
stered” by the testimony of Nesler, who “testified that his
May 21, 1997, interview with [K.O.] reflected the same ac-
count described by her trial testimony,” and the testimony of
Dr. St. Germain, who “confirmed that her examination of
[K.O.] revealed that she suffered an abnormal penetrating in-
jury to her anus” consistent with K.O.’s allegations. The ap-
pellate court further found that any harm caused by defense
counsel’s comment was mitigated by the trial judge’s re-
sponse to the remark. As the appellate court explained, “im-
mediately after defense counsel’s remark, the [trial] court re-
iterated that the jury was instructed to disregard closing-ar-
gument comments not based on the evidence presented.”
Thus, “a different outcome absent counsel’s comments is not
a reasonable probability.” The Illinois Appellate Court thus
affirmed Rodriguez’s convictions. 1




1 The Illinois Appellate Court nonetheless vacated Rodriguez’s sentences
because the trial court entered them under the mistaken belief that con-
secutive sentences were mandatory. On remand, the trial court reimposed
consecutive sentences totaling 60 years of imprisonment. Those sentences
were affirmed in a subsequent direct appeal.
10                                                   No. 13-1877

     Rodriguez subsequently filed a petition for leave to appeal
with the Illinois Supreme Court, raising the same ineffective
assistance of counsel claim, which was denied. Then, on De-
cember 10, 2001, Rodriguez, through appointed counsel, filed
a petition for postconviction relief. Among other issues, the
petition asserted that trial counsel was ineffective for refer-
encing the unpresented sperm evidence before the jury and
that Rodriguez suffered prejudice as a result. On April 16,
2002, the circuit court denied Rodriguez’s postconviction pe-
tition without opinion. On October 1, 2003, Rodriguez,
through appointed counsel, filed his opening brief appealing
the circuit court’s denial of his postconviction petition, but the
brief did not raise the issue of whether defense counsel was
ineffective for referencing the unpresented sperm evidence in
the presence of the jury.
    Rodriguez’s pro se federal habeas petition presented seven
separate claims, including that his trial counsel was ineffec-
tive for divulging the sperm evidence to the jury. The district
court denied relief on all claims. The district court denied re-
lief on the basis of trial counsel’s reference to the sperm sam-
ple evidence, holding that this claim did not meet the stand-
ards set by the Antiterrorism and Effective Death Penalty Act
of 1996 (“AEDPA”). 28 U.S.C. § 2254(d)(1). The district court
also denied a number of Rodriguez’s claims as procedurally
defaulted because they were not presented in state court; the
procedurally-defaulted claims included assertions that coun-
sel was ineffective for “[f]ailing generally to investigate the
case properly” and “[s]uppressing evidence from the jury.”
The district court granted a certificate of appealability for Ro-
driguez’s claim regarding his trial counsel’s reference to the
sperm evidence; however, it did not grant a certificate of ap-
pealability as to any of the procedurally-defaulted claims.
No. 13-1877                                                     11

                               III.
   We review the district court’s decision to deny Rodri-
guez’s habeas petition de novo, subject to the limitations of the
AEDPA. Pole v. Randolph, 570 F.3d 922, 934–35 (7th Cir. 2009).
We assume the state court’s factual determinations are correct
unless the petitioner rebuts them with clear and convincing
evidence. 28 U.S.C. § 2254(e)(1); Julian v. Bartley, 495 F.3d 487,
492 (7th Cir. 2007).
     Under the AEDPA, we may grant Rodriguez’s habeas pe-
tition only if (1) the state court’s adjudication of his claim was
either contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the Su-
preme Court of the United States; or (2) the state court’s deci-
sion was based on an unreasonable determination of the facts
given the evidence presented in the state court proceeding. 28
U.S.C. § 2254(d); Williams v. Taylor, 529 U.S. 362, 402–03, 120
S. Ct. 1495, 146 L. Ed. 2d 389 (2000). A state court decision
contradicts clearly established law if it applies a legal stand-
ard inconsistent with governing Supreme Court precedent or
contradicts the Supreme Court’s treatment of a materially
identical set of facts. Bell v. Cone, 535 U.S. 685, 694, 122 S. Ct.
1843, 152 L. Ed. 2d 914 (2002); Goodman v. Bertrand, 467 F.3d
1022, 1026 (7th Cir. 2006). A state court unreasonably applies
Supreme Court precedent if it identifies the correct legal rule
but applies it in a way that is objectively unreasonable. Yar-
borough v. Gentry, 540 U.S. 1, 5, 124 S. Ct. 1, 157 L. Ed. 2d 1
(2003); Gilbert v. Merchant, 488 F.3d 780, 790 (7th Cir. 2007).
    Rodriguez seeks habeas relief due to the purported inef-
fective assistance of his counsel. In Strickland, the Supreme
Court established a two-part test for adjudicating ineffective
assistance of counsel claims that requires a petitioner to show
12                                                    No. 13-1877

(1) that counsel’s performance was deficient, and (2) that the
deficiency prejudiced his defense. Wiggins v. Smith, 539 U.S.
510, 521, 123 S. Ct. 2527, 156 L. Ed. 2d. 471 (2003) (citing Strick-
land, 466 U.S. at 687). To establish deficiency, the petitioner
must show that “counsel’s representation ‘fell below an objec-
tive standard of reasonableness.’” Id. at 521 (quoting Strick-
land, 466 U.S. at 688). To demonstrate prejudice, the petitioner
“‘must show that there is a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding
would have been different.’” Id. at 534 (quoting Strickland, 466
U.S. at 694).
    In the present case, the Illinois Appellate Court found that
trial counsel’s impetuous reference to the unpresented sperm
evidence demonstrated that his performance was constitu-
tionally deficient and thus the first requirement of the Strick-
land test was met. The State has not challenged that finding.
Thus, in reviewing Rodriguez’s habeas petition, we consider
only the question of whether the Illinois Appellate Court un-
reasonably applied Strickland in concluding that he suffered
no prejudice.
    On this point, Rodriguez has a high hurdle to clear. An
“unreasonable application” under the AEDPA is one that is
“not only erroneous, but objectively unreasonable.” Yar-
borough, 540 U.S. at 5. In other words, it must be “’something
like lying well outside the boundaries of permissible differ-
ences of opinion.’” Jackson v. Frank, 348 F.3d 658, 662 (7th Cir.
2003) (quoting Hardaway v. Young, 320 F.3d 757, 762 (7th Cir.
2002)). A habeas petitioner “must show that the state court’s
ruling on the claim being presented in federal court was so
lacking in justification that there was an error well under-
No. 13-1877                                                    13

stood and comprehended in existing law beyond any possi-
bility for fairminded disagreement.” Harrington v. Richter, 562
U.S. 86, 103, 131 S. Ct. 770, 178 L. Ed. 2d 624 (2011). Further-
more, “because the Strickland standard is a general standard,
a state court has even more latitude to reasonably determine
that a defendant has not satisfied that standard.” Knowles v.
Mirzayance, 556 U.S. 111, 123, 129 S. Ct. 1411, 173 L. Ed. 2d 251
(2009) (citing Yarborough v. Alvarado, 541 U.S. 652, 664, 124 S.
Ct. 2140, 158 L. Ed. 2d 938 (2004)).
    Under this highly-deferential standard of review, we can-
not find that the Illinois Appellate Court erred in concluding
that Rodriguez failed to establish a reasonable probability
that, but for his counsel’s unprofessional errors, the result of
his proceeding would have been different. As recognized by
that court, the jury heard testimony from K.O. describing how
Rodriguez twice got into bed with her and placed his penis in
her anus. The State corroborated this testimony with Nesler’s
testimony regarding the victim’s prior consistent statements,
as well as Dr. St. Germain’s testimony regarding injuries to
K.O.’s anus. Rodriguez nonetheless attacks the strength of the
State’s case, describing it as resting on “a troubled child’s tes-
timony and a medical report detailing that there had been an
injury to her anus at some unknown point in her life.” This
argument at its core presents a credibility challenge. But the
jury was able to observe the demeanors of both K.O. and Ro-
driguez while they testified—and also was entitled to draw
negative conclusions concerning Rodriguez’s credibility
based on his theft conviction—in deciding which version of
events to believe. Given the sum total of the evidence against
him, the Illinois Appellate Court was not unreasonable to find
that Rodriguez would have been convicted notwithstanding
his counsel’s outburst.
14                                                   No. 13-1877

    This conclusion is further supported by the several limit-
ing instructions given by the trial judge. The trial judge in-
structed the jury before closing arguments that it should not
consider in its deliberations any statement made by either at-
torney that was not supported by the evidence. The trial judge
then reminded the jury of this instruction after defense coun-
sel made reference to the sperm evidence that had not been
admitted, and repeated the admonition twice during jury in-
structions. The multiple warnings to the jury not to consider
any statement by the attorneys that was not supported by rec-
ord evidence bolster our view that the Illinois Appellate Court
was not unreasonable in finding that counsel’s reference to
the sperm evidence did not prejudice Rodriguez. After all,
“[w]e normally presume that a jury will follow an instruction
to disregard inadmissible evidence inadvertently presented
to it, unless there is an overwhelming probability that the jury
will be unable to follow the court’s instructions … and a
strong likelihood that the effect of the evidence would be dev-
astating to the defendant.” Greer v. Miller, 483 U.S 756, 766 n.8,
107 S. Ct. 3102, 97 L. Ed. 2d 618 (1987) (internal quotation
marks omitted).
    Rodriguez contends that his trial counsel’s improper ref-
erence to the sperm evidence is precisely the type of occur-
rence that should be excepted from the general rule discussed
in Greer, and he cites various cases in which we evinced skep-
ticism that limiting instructions were sufficient to ameliorate
prejudicial evidence or statements. But the isolated and indi-
rect nature of Rodriguez’s counsel’s blunder, taken together
with the trial judge’s curative instructions, distinguishes this
case from those upon which Rodriguez relies.
No. 13-1877                                                      15

    For example, in Maus v. Baker, 747 F.3d 926 (7th Cir. 2014),
we reversed a jury verdict against an imprisoned plaintiff in
a case under 42 U.S.C. § 1983, where the district court forced
the plaintiff to appear in front of the jury in shackles and his
prisoner uniform while the defendants were allowed to wear
their law enforcement uniforms. Id. at 926–27. Notably, the
trial judge in Maus did not give a limiting instruction; we
nonetheless acknowledged that a limiting instruction might
not have been enough under those circumstances to remedy
the potential for prejudice. Id. at 928 (citing Estelle v. Williams,
425 U.S. 501, 504–05, 96 S. Ct. 1691, 48 L. Ed. 2d 126 (1976)). In
United States v. Ciesiolka, 614 F.3d 347 (7th Cir. 2010), we re-
versed the conviction of a criminal defendant where we found
that a single pro forma limiting instruction might not have
been sufficient to ameliorate the prejudice from evidence of
other bad acts that the government used to prove intent—spe-
cifically, over 100 images of child pornography belonging to
the defendant, as well as testimony of a woman who had sex
with the defendant when she was 15 years old. Id. at 358. In
United States v. Vance, 764 F.3d 667 (7th Cir. 2014), we ex-
pressed the view that “there are grounds for skepticism about
[the] efficacy [of limiting instructions] in preventing juries”
from making improper inferences. Id. at 671. But the appellant
in Vance did not challenge the limiting instructions given by
the trial judge and the objectionable evidence adduced in that
case—evidence of the criminal defendant’s participation in
three restaurant robberies to establish his identity in a subse-
quent bank robbery—was directly presented to the jury and
had the potential to be extremely prejudicial. Id. at 669. Fi-
nally, in Hawkins v. Mitchell, 756 F.3d 983 (7th Cir. 2014), we
ordered a retrial on petitioner’s excessive force and willful-
16                                                   No. 13-1877

and-wanton battery claims where defense counsel made com-
ments in their closing statement that “overwhelmingly mis-
led” the jury, thus creating substantial prejudice and “the
court did not intervene specifically with regard to those
[statements].” Id.
    In Maus, Ciesiolka, and Vance, we acknowledged that some
subject matter presented to the jury may be too self-evidently
prejudicial for a limiting instruction to cure; in Hawkins, we
concluded that misleading arguments to the jury should have
been cured with a specific limiting instruction. Neither of
those situations is before us here. In contrast with the inflam-
matory evidence addressed in Maus, Ciesiolka, and Vance, Ro-
driguez’s counsel’s reference to the unadmitted sperm evi-
dence was brief in nature—a few words during an objection
to the State’s closing argument. Furthermore, it was ambigu-
ous—as the Illinois Appellate Court noted, the statement per-
mitted an inference that there was physical evidence support-
ing Rodriguez’s guilt but did not mandate such an inference.
Counsel’s brief allusion to evidence that the jury had not oth-
erwise seen or heard did not create an overwhelming proba-
bility that the jury would disobey the trial court’s instructions;
and trial counsel’s statement, referring to evidence of unclear
origin and import, is not of the sort that would irremediably
prejudice the jury. See Greer, 483 U.S. at 766 n.8. Furthermore,
here, unlike in Hawkins, the curative instruction was repeated
multiple times after defense counsel misspoke. Thus, we must
presume that the jury followed the trial court’s instruction
while deliberating.
   Finally, Rodriguez makes various arguments to the effect
that the DNA reports associated with the sperm samples were
No. 13-1877                                                      17

actually exculpatory in nature, and thus, once his counsel di-
vulged their existence to the jury, he provided ineffective as-
sistance by not seeking to introduce them into evidence. How-
ever, Rodriguez did not raise that argument before the district
court and thus it has been waived. See Estremera v. United
States, 442 F.3d 580, 587 (7th Cir. 2006). (“It is well settled that
‘arguments not raised in the district court are waived on ap-
peal.’”) (quoting Belom v. Nat’l Futures Ass'n, 284 F.3d 795, 799
(7th Cir. 2002)). Furthermore, the district court found that Ro-
driguez’s claims that his trial lawyer was ineffective for
“[f]ailing generally to investigate the case properly” and
“[s]uppressing evidence from the jury” were procedurally de-
faulted. The district court did not issue a certificate of appeal-
ability from those findings, and Rodriguez did not appeal that
decision. Accordingly, to the extent those claims may be con-
strued as raising the issue of whether Rodriguez’s trial coun-
sel was ineffective by failing to introduce into evidence pur-
portedly exculpatory DNA reports, that issue has not been
properly raised before us.
                              IV.
     In light of the evidence against Rodriguez and the trial
judge’s curative instructions, it was not unreasonable for the
Illinois Appellate Court to conclude that Rodriguez had not
shown that he was prejudiced by his counsel’s errant remark
in front of the jury. Accordingly, we AFFIRM the denial of
Rodriguez’s habeas petition.